Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 11, 2009                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  139413                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                          Justices

  v                                                                 SC: 139413
                                                                    COA: 283954
                                                                    Ingham CC: 07-000500-FH
  LEDELL MARVIN MUSHATT,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 23, 2009
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other peremptory action. MCR
  7.302(H)(1). We ORDER the Ingham Circuit Court, utilizing a procedure analogous to
  that described in Administrative Order 2003-03, to determine whether the defendant is
  indigent and, if so, to appoint attorney Michael A. Faraone, if feasible, to represent the
  defendant in this Court. If the defendant is not indigent, he must retain his own counsel.
  At oral argument, the parties shall address whether offense variable 3 was scored in
  accordance with People v McGraw, 484 Mich 120 (2009). The parties may file
  supplemental briefs within 42 days of the appointment of appellate defense counsel, but
  they should not submit mere restatements of their application papers.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 11, 2009                   _________________________________________
           1208                                                                Clerk